Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 1 of 11 Page ID #:2335




  1
                                                                     May 4, 2021
  2
                                                                          VPC
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
  9
 10   Bureau of Consumer Financial Protection, )
                                               )           Case No.: 8-20-cv-00043-SB-ADS
 11                    Plaintiff,              )
                                               )           STIPULATED FINAL JUDGMENT AND
 12               vs.                          )           ORDER AS TO LEND TECH LOANS,
                                               )           INC.
 13   Chou Team Realty, LLC, et al.,           )
                                               )
 14                    Defendants.             )
                                               )
 15                                            )
 16
 17         The Bureau of Consumer Financial Protection (Bureau) commenced this
 18   civil action on January 9, 2020, to obtain injunctive relief, redress, civil
 19   penalties, and disgorgement. The Second Amended Complaint alleges that, in
 20   connection with providing Debt-Relief Services to consumers with student
 21   loans, certain entities and individuals violated the Fair Credit Reporting Act
 22   (FCRA), 15 U.S.C. § 1681; the Telemarketing Sales Rule (TSR), 16 C.F.R. Part
 23   310; and the Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C.
 24   §§ 5531(a), 5536(a)(1)(A). The Second Amended Complaint alleges that
 25   Defendant Lend Tech Loans, Inc. (“Lend Tech”) was a sham entity that
 26   violated FCRA by obtaining consumer reports for the purpose of marketing
 27   debt relief services.
 28         The Bureau and Defendant Lend Tech agree to entry of this Stipulated
                     STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                   1
Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 2 of 11 Page ID #:2336




  1   Final Judgment and Order (Order), without adjudication of any issue of fact or
  2   law, to settle and resolve all matters in dispute between these parties.
  3          THEREFORE, it is ORDERED:
  4                                            FINDINGS
  5          1.     This Court has jurisdiction over the parties and the subject matter
  6   of this action.
  7          2.     Venue is proper in this district under 12 U.S.C. § 5564(f).
  8          3.     The relief provided in this Order is appropriate and available under
  9   Sections 1054 and 1055 of the CFPA, 12 U.S.C. §§ 5564, 5565.
 10          4.     Defendant neither admits nor denies any allegations in the
 11   Complaint, except as specified in this Order. For purposes of this Order,
 12   Defendant admits the facts necessary to establish the Court’s jurisdiction over it
 13   and the subject matter of this action.
 14          5.     Defendant waives all rights to seek judicial review or otherwise
 15   challenge or contest the validity of this Order and any claim it may have under
 16   the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution
 17   of this action to the date of this Order. Each Party agrees to bear its own costs
 18   and expenses, including, without limitation, attorneys’ fees.
 19          6.     Entry of this Order is in the public interest.
 20                                          DEFINITIONS
 21          7.     The following definitions apply to this Order:
 22                 a. “Consumer Financial Product or Service” is synonymous in
 23                       meaning and equal in scope to the definition of the term in the
 24                       CFPA, 12 U.S.C. § 5481(5), and, subject to applicable
 25                       restrictions contained in the CFPA, includes but is not limited
 26                       to:
 27                             i. extending credit and servicing loans, including acquiring,
 28                               purchasing, selling, brokering, or other extensions of
                        STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                      2
Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 3 of 11 Page ID #:2337




  1                        credit (other than solely extending commercial credit to a
  2                        person who originates consumer credit transactions);
  3                    ii. providing financial advisory services to consumers on
  4                        individual consumer financial matters or relating to
  5                        proprietary financial products or services, including
  6                        providing credit counseling to any consumer or providing
  7                        services to assist a consumer with debt management or
  8                        debt settlement, modifying the terms of any extension of
  9                        credit, or avoiding foreclosure; and
 10                   iii. engaging in deposit-taking activities, transmitting or
 11                        exchanging funds, or otherwise acting as a custodian of
 12                        funds or any financial instrument for use by or on behalf
 13                        of a consumer.
 14              b. “Consumer Report” means a “consumer report,” as that term is
 15                 defined in Section 603(d) of FCRA, 15 U.S.C. § 1681a(d).
 16              c. “Consumer Reporting Agency” means a “consumer reporting
 17                 agency,” as that term is defined in Section 603(f) of FCRA, 15
 18                 U.S.C. § 1681a(f).
 19              d. “Defendant” means Lend Tech Loans, Inc., and its successors
 20                 and assigns.
 21              e. “Effective Date” means the date on which the Order is issued.
 22              f. “Enforcement Director” means the Assistant Director of the
 23                 Office of Enforcement for the Bureau of Consumer Financial
 24                 Protection, or his or her delegate.
 25              g. “Prescreened Consumer Reports” means Consumer Reports
 26                 relating to consumers furnished by a Consumer Reporting
 27                 Agency in connection with credit or insurance transactions that
 28
                  STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                3
Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 4 of 11 Page ID #:2338




  1                    are not initiated by the consumers, pursuant to 15 U.S.C.
  2                    § 1681b(c).
  3                 h. “Related Consumer Action” means a private action by or on
  4                    behalf of one or more consumers or an enforcement action by
  5                    another governmental agency brought against Defendant based
  6                    on substantially the same facts as described in the Complaint.
  7                                          ORDER
  8                                  CONDUCT RELIEF
  9                                               I.
 10                                 Corporate Dissolution
 11   IT IS ORDERED that:
 12         8.     Defendant shall promptly take the steps necessary to cause
 13   Defendant to be dissolved and to cease to exist as a corporate entity.
 14         9.     Defendant shall not take any steps that would result in the
 15   emergence of a successor company, including a sale, merger, or assignment.
 16                                              II.
 17    Ban on Offering or Providing Consumer Financial Products or Services
 18         10.    Defendant, whether acting directly or indirectly, is restrained and
 19   enjoined from offering or providing any Consumer Financial Product or
 20   Service. Nothing in this Order shall be read as an exception to this Paragraph.
 21                                              III.
 22                  Ban on Using or Obtaining Consumer Reports
 23   IT IS ORDERED that:
 24         11.    Defendant, whether acting directly or indirectly, is restrained and
 25   enjoined from using, obtaining, offering, providing, selling, or arranging for
 26   others to use or obtain Consumer Reports for any purpose. Nothing in this
 27   Order shall be read as an exception to this Paragraph.
 28
                    STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                  4
Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 5 of 11 Page ID #:2339




  1                                               IV.
  2                                  Consumer Information
  3   IT IS ORDERED that:
  4         12.    Defendant and its owner, officers, agents, servants, employees, and
  5   attorneys, and all other persons in active concert or participation with them,
  6   who receive actual notice of this Order, whether acting directly or indirectly,
  7   may not disclose, use, or benefit from consumer information, including the
  8   name, address, or any information about the consumer’s student loans,
  9   contained in or derived from Prescreened Consumer Reports obtained by
 10   Defendant.
 11         However, this Order does not prohibit the disclosure of consumer
 12   information if lawfully requested by a government agency or required by law,
 13   regulation, or court order.
 14                              MONETARY PROVISIONS
 15                                                V.
 16                           Order to Pay Civil Money Penalty
 17   IT IS FURTHER ORDERED that:
 18         13.    Under Section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by
 19   reason of the violations of law alleged against Defendant in the Complaint, and
 20   taking into account the factors in 12 U.S.C. § 5565(c)(3), Defendant must pay a
 21   civil money penalty of $1 to the Bureau. This nominal penalty is based on
 22   Defendant’s limited ability to pay as attested to in the Financial Statement of
 23   Defendant, including the attachments, executed on December 4, 2020, and
 24   submitted to the Bureau on or about December 7, 2020.
 25         14.    Within 10 days of the Effective Date, Defendant must pay the civil
 26   money penalties in Paragraph 13 by wire transfer to the Bureau or to the
 27   Bureau’s agent in compliance with the Bureau’s wiring instructions.
 28
                     STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                   5
Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 6 of 11 Page ID #:2340




  1         15.    The civil money penalty paid under this Order will be deposited in
  2   the Civil Penalty Fund of the Bureau, as required by Section 1017(d) of the
  3   CFPA, 12 U.S.C. § 5497(d).
  4         16.    Defendant must treat the civil money penalties paid under this
  5   Order as a penalty paid to the government for all purposes. Regardless of how
  6   the Bureau ultimately uses those funds, Defendant may not:
  7                a. claim, assert, or apply for a tax deduction, tax credit, or any
  8                   other tax benefit for any civil money penalty paid under this
  9                   Consent Order; or
 10                b. seek or accept, directly or indirectly, reimbursement or
 11                   indemnification from any source, including but not limited to
 12                   payment made under any insurance policy, with regard to any
 13                   civil money penalty paid under this Order.
 14         17.    Defendant agrees that the civil penalty imposed by the Order
 15   represents a civil penalty owed to the United States Government, is not
 16   compensation for actual pecuniary loss, and, thus that it is not subject to
 17   discharge under the Bankruptcy Code under 11 U.S.C. § 523(a)(7).
 18         18.    In the event of any default on Defendant’s obligations to make
 19   payment under this Order, interest, computed under 28 U.S.C. § 1961, as
 20   amended, will accrue on any outstanding amounts not paid from the date of
 21   default to the date of payment, and will immediately become due and payable.
 22         19.    Defendant relinquishes all dominion, control, title to the funds paid
 23   under this Order to the fullest extent permitted by law. No part of the funds may
 24   be returned to Defendant.
 25         20.    The facts alleged in the Complaint will be taken as true and be
 26   given collateral estoppel effect, without further proof, in any proceeding based
 27   on the entry of the Order, or in any subsequent civil litigation by, or on behalf
 28   of the Bureau, including in a proceeding to enforce its rights to any payment or
                     STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                   6
Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 7 of 11 Page ID #:2341




  1   monetary judgment under this Order, such as a nondischargeability complaint in
  2   any bankruptcy case.
  3         21.    Under 31 U.S.C. § 7701, Defendant, unless it already has done so,
  4   must furnish to the Bureau his taxpayer-identification numbers, which may be
  5   used for purposes of collecting and reporting on any delinquent amount arising
  6   out of this Order.
  7         22.    Within 30 days of the entry of a final judgment, order, or
  8   settlement in a Related Consumer Action, Defendant must notify the
  9   Enforcement Director of the final judgment, order, or settlement in writing.
 10   That notification must indicate the amount of redress, if any, that Defendant
 11   paid or is required to pay to consumers, and it must describe the consumers or
 12   classes of consumers to whom that redress has been or will be paid. To preserve
 13   the deterrent effect of the civil money penalty in any Related Consumer Action,
 14   Defendant may not argue that Defendant is entitled to, nor may Defendant
 15   benefit by, any offset or reduction of any monetary remedies imposed in the
 16   Related Consumer Action because of the civil money penalty paid in this
 17   action, or because of any payment that the Bureau makes from the Civil Penalty
 18   Fund. If the court in any Related Consumer Action offsets or otherwise reduces
 19   the amount of compensatory monetary remedies imposed against Defendant
 20   based on the civil money penalty paid in this action, or based on any payment
 21   that the Bureau makes from the Civil Penalty Fund, Defendant must, within 30
 22   days after entry of a final order granting such offset or reduction, notify the
 23   Bureau and pay the amount of the offset or reduction to the U.S. Treasury. Such
 24   a payment will not be considered an additional civil money penalty and will not
 25   change the amount of the civil money penalty imposed in this action.
 26         23.    Under Section 604(a)(I) of FCRA, 15 U.S.C.§ 1681b(a)(1), any
 27   Consumer Reporting Agency may furnish a Consumer Report concerning
 28
                     STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                   7
Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 8 of 11 Page ID #:2342




  1   Defendant to the Bureau, which may be used for purposes of collecting and
  2   reporting on any delinquent amount arising out of this Order.
  3                           COMPLIANCE PROVISIONS
  4                                              VI.
  5                                Reporting Requirements
  6   IT FURTHER ORDERED that:
  7         24.    Until Defendant has dissolved, Defendant must notify the Bureau
  8   of any development that may affect compliance obligations arising under this
  9   Order, including any development affecting its ability to dissolve or the timing
 10   of its dissolution. Defendant must provide such notice at least 30 days before
 11   the development, or as soon as practicable after learning of the development,
 12   whichever is sooner.
 13         25.    Within 7 days of the Effective Date, Defendant must designate at
 14   least one telephone number and email, physical, and postal address as points of
 15   contact, which the Bureau may use to communicate with Defendant.
 16         26.    Defendant must report any change in the information required to
 17   be submitted under Paragraph 25 at least 30 days before the change, or as soon
 18   as practicable after learning about the change, whichever is sooner.
 19         27.    Within 90 days of the Effective Date, and each 90 days thereafter
 20   until it has dissolved, Defendant must submit to the Enforcement Director an
 21   accurate written compliance progress report sworn to under penalty of perjury
 22   (“Compliance Report”), which, at a minimum:
 23                a. lists each applicable paragraph and subparagraph of this Order
 24                   and describes in detail the manner and form in which such
 25                   Defendant has complied with each such paragraph and
 26                   subparagraph of this Order;
 27                b. describes in detail the manner in which and purposes for which
 28                   Defendant has used or obtained Consumer Reports; and
                    STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                  8
Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 9 of 11 Page ID #:2343




  1                c. attaches a copy of each Order Acknowledgment obtained under
  2                   Section XI, unless previously submitted to the Bureau.
  3                                             VII.
  4                     Order Distribution and Acknowledgment
  5   IT IS FURTHER ORDERED that,
  6         28.    Within 7 days of the Effective Date, Defendant must submit to the
  7   Enforcement Director an acknowledgment of receipt of this Order, sworn under
  8   penalty of perjury.
  9         29.    Within 14 days of the Effective Date, Defendant must deliver a
 10   copy of this Order to its owner, as well as any managers, employees, brokers, or
 11   other agents and representatives.
 12         30.    Defendant must secure a signed and dated statement
 13   acknowledging receipt of a copy of this Order, ensuring that any electronic
 14   signatures comply with the requirements of the E-Sign Act, 15 U.S.C. § 7001 et
 15   seq., within 14 days of delivery, from all persons receiving a copy of this Order
 16   under this Section.
 17         31.    Within 30 days of the Effective Date, Defendant must provide the
 18   Bureau with a list of all persons and their titles to whom this Order was
 19   delivered through that date under Paragraphs 28 and 29 and a copy of all signed
 20   and dated statements acknowledging receipt of this Order under Paragraph 30.
 21                                             VIII.
 22                                           Notices
 23   IT IS FURTHER ORDERED that:
 24         32.    Unless otherwise directed in writing by the Bureau, Defendant
 25   must provide all submissions, requests, communications, or other documents
 26   relating to this Order in writing, with the subject line, “CFPB v. Chou Team
 27   Realty, LLC, et al., Case No. 8:20-cv-00043-SB-ADS,” and send them by
 28
                    STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                  9
Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 10 of 11 Page ID #:2344




  1   overnight courier or first-class mail to the below address, and
  2   contemporaneously by email to Enforcement_Compliance@cfpb.gov:
  3         Assistant Director for Enforcement
  4         Bureau of Consumer Financial Protection
  5         ATTENTION: Office of Enforcement
  6         1700 G Street, N.W.
  7         Washington D.C. 20552
  8         33.    The Enforcement Director may, in his or her discretion, modify
  9   any non-material requirements of this Order (e.g., reasonable extensions of time
 10   and changes to reporting requirements) if he or she determines good cause
 11   justifies the modification. Any such modification by the Enforcement Director
 12   must be in writing.
 13                                              IX.
 14                                Compliance Monitoring
 15   IT IS FURTHER ORDERED that, until Defendant has dissolved, to monitor
 16   Defendant’s compliance with this Order:
 17         34.    Within 14 days of receipt of a written request from the Bureau,
 18   Defendant must submit additional compliance reports or other requested
 19   information, which must be sworn under penalty of perjury; provide testimony;
 20   or produce documents.
 21         35.    For purposes of this Section, the Bureau may communicate directly
 22   with the Defendant, unless the Defendant retains counsel related to these
 23   communications.
 24         36.    Defendant must permit Bureau representatives to interview any
 25   employee or other person affiliated with Defendant who has agreed to such an
 26   interview. The person interviewed may have counsel present.
 27         37.    Nothing in this Order will limit the Bureau’s lawful use of
 28   compulsory process, under 12 C.F.R. § 1080.6.
                    STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                 10
Case 8:20-cv-00043-SB-ADS Document 180 Filed 05/04/21 Page 11 of 11 Page ID #:2345




  1                                               X.
  2                                Retention of Jurisdiction
  3   IT IS FURTHER ORDERED that:
  4         38.   The Court will retain jurisdiction of this matter for the purpose of
  5   enforcing this Order.
  6
  7   IT IS SO ORDERED.
  8
  9
      Dated: May 4, 2021
 10
 11
 12                                                       Stanley Blumenfeld, Jr.
                                                         United States District Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                    STIPULATED FINAL JUDGMENT AND ORDER AS TO LEND TECH LOANS, INC.
                                                 11
